Citation Nr: 1626070	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-27 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella.

2.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella.

3.  Entitlement to a rating in excess of 10 percent for polyarthralgia.

4.  Entitlement to a compensable rating for a bilateral hip condition, secondary to polyarthralgia.

5.  Entitlement to a compensable rating for a neck condition, secondary to polyarthralgia.

6.  Entitlement to a compensable rating for a bilateral shoulder condition, secondary to polyarthralgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2016, the Veteran underwent a Travel Board hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that she is entitled to a rating in excess of 10 percent for bilateral chondromalacia patella and polyarthralgia, as well as compensable ratings for a bilateral shoulder, bilateral hip, and neck conditions, secondary to polyarthralgia.  For the following reasons, the Board finds a remand is necessary in order for the Veteran to undergo new Compensation and Pension (C&P) examinations.

By way of background, the Board notes the Veteran suffers from polyarthralgia, a form of arthritis affecting five or more joints of the body.  In rating the Veteran's disability, the RO grouped the Veteran's shoulders, hips, and neck arthritis into one disability code, rating it, by analogy, as Fibromyalgia, Diagnostic Code 5025.

In April 2016, the Veteran testified before the undersigned VLJ concerning her knees, shoulders, hips, neck, and polyarthralgia.  Pertaining to her knees, the Veteran explained her knees frequently lock, shift positions, and "grind" to the point where she struggles to walk up and down stairs and maintain her balance.  As for her neck, she experiences radiating pain and grinding, which, in turn, causes her arms to fall asleep.  The Veteran's hips pop, grind, and cause extreme pain.

The Veteran explained that she experiences good days and bad days with her polyarthralgia.  On a bad day, the Veteran's knees will audibly lock and pop and impair her balance, while walking and on stairs.  The Veteran's shoulder blade and neck will ache, and she will suffer from headaches.

The Veteran contended that the arthritis in her hips, shoulders, and neck was of such severity that the conditions necessitated individual disability ratings, and an overall, by analogy, Diagnostic Code rating for polyarthralgia did not appropriately compensate the Veteran for the disabilities she suffered from.  Both the Veteran and her representative asserted that the Veteran's symptoms had increased in severity this year, and that the examinations of record do not accurately reflect the Veteran's disabilities; the last examinations occurred in February 2014.

Given the evidence of record, the Board finds a remand is necessary so that the Veteran may undergo new C&P examinations for bilateral chondromalacia patella and polyarthralgia, as well as original C&P examinations for polyarthralgia symptoms in the hips, shoulders, and neck.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted); 38 C.F.R. § 3.327(a) (2014).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination for bilateral chondromalacia patella to determine the nature and severity of the disease, and to particularly address the following: 

a. Whether the knees exhibit pain or painful motion, weakened movement, premature or excess fatigability or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee;

b. Indicate whether there is recurrent subluxation or lateral instability of the right knee, and, if so, describe its severity, etiology, frequency, and degree;

c. The Veteran's statements pertaining to balance, popping, grinding, and stairs.

2. Schedule the Veteran for an examination for polyarthralgia to determine the nature and severity of the disease, and whether the symptoms are constant or episodic.  The examiner should particularly address the Veteran's statements concerning good and bad days, as well as her symptoms concerning tendinitis, knees, shoulders, hips, and necks. 

3. Schedule the Veteran for an examination for a bilateral hip condition, to determine the nature and severity of the disease, and its association, if any, to the Veteran's polyarthralgia.  The examiner should particularly address the Veteran's statements pertaining to popping, grinding, and pain.

4. Schedule the Veteran for an examination for a bilateral shoulder condition, to determine the nature and severity of the disease, and its association, if any, to the Veteran's polyarthralgia.  The examiner should particularly address the Veteran's statements pertaining to numbness in the arms.

5. Schedule the Veteran for an examination for a neck condition, to determine the nature and severity of the disease, and its association, if any, to the Veteran's polyarthralgia.  The examiner should particularly address the Veteran's statements pertaining to pain, grinding, and numbness in the arm.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




